Citation Nr: 1403599	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-42 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to a temporary total disability rating for convalescence following cervical spine surgery.

3.  Entitlement to service connection for a bilateral wrist disability.

4.  Entitlement to service connection for a bilateral hand disability.

5.  Entitlement to service connection for disability of the bilateral lower extremities manifested by numbness.

6.  Entitlement to service connection for right foot disability.

7.  Entitlement to a disability rating for right knee disability higher than the 30 percent rating in effect from March 26, 2009.

8.  Entitlement to restoration of a 30 percent disability rating for right knee disability, reduced by the RO to 20 percent from February 1, 2013.

9.  Entitlement to an increased disability rating for back disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the St. Louis, Missouri Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

This case has a complex procedural history:  In a July 2009 rating decision, the RO denied service connection for cervical spine disability and denied a temporary total rating for convalescence following cervical spine surgery.  The RO denied service connection for disabilities of the wrists and hands, numbness of the lower extremities, and a right foot disability.  The RO increased the disability rating for right knee degenerative joint disease from 20 percent to 30 percent.  The RO continued a 10 percent disability rating for lumbar spine degenerative disc disease.

In a September 2010 rating decision, the RO increased the rating for lumbar spine degenerative disc disease to 20 percent.  In an August 2012 rating decision, the RO proposed to decrease the rating for right knee degenerative joint disease to 20 percent.  

In a November 2012 rating decision, the RO decreased the right knee disability rating to 20 percent effective February 1, 2013.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his file on the Virtual VA electronic file system.

The issues of service connection for disability of the bilateral lower extremities manifested by numbness and for right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Neck disability with cervical spine degeneration did not become manifest during service or the year following service; right knee disability did not cause any fall that caused or aggravated neck disability.

2.  A June 2009 surgery was performed to address a neck disorder, which is not a service-connected disability.

3.  The Veteran does not have current disability of either wrist.

4.  A bilateral hand disability sometimes indicated to be myelopathy and intermittent paresthesia of both hands, became manifest many years after service, and is not related to any service-connected disability.

5.  From March 26, 2009, right knee disability has been manifested by limitation of flexion to no less than 65 degrees, pain, decreased stride length, and no more than occasional giving way, without nonunion of the tibia and fibula.

6.  It is not clear that the function of the Veteran's right knee improved after March 26, 2009.

7.  Back disability is manifested by limitation of motion, pain, pain on motion, interference with sleep and walking, and the need to change positions frequently, without limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, functional impairment equivalent to such limitation, or incapacitating episodes with a total duration of at least four weeks in any twelve month period.


CONCLUSIONS OF LAW

1.  A neck disability, including cervical spine degenerative joint disease and degenerative disc disease, was not incurred or aggravated in service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a temporary total disability rating for convalescence following June 2009 cervical spine surgery have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30 (2013).

3.  In the absence of current disability of either wrist, service connection for disability of either wrist cannot be established.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.

4.  Myelopathy and intermittent paresthesia of both hands were not incurred or aggravated in service, and are not proximately due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.

5.  From March 26, 2009, right knee disability has not met the criteria for a disability rating higher than 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5262 (2013).

6.  Restoration of the 30 percent rating for right knee disability is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.344, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5262 (2013).

7.  Back disability has not met the criteria for a disability rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neck Disability

The Veteran contends that his current neck disability resulted from injury during service and, importantly, that he has had a neck disability since service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection also may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In addition, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disability, will be service connected.  38 C.F.R. § 3.310(b) (2013).

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative means of establishing service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records show that he had medical treatment fairly frequently for upper and lower respiratory infections and various other problems.  The service records are highly detailed and complete:  On a number of occasions he was seen for musculoskeletal pain other than the neck, sometimes after sustaining injuries.  In June 1977, he reported crush injury of the right foot.  The treating clinician's impression was soft tissue contusion.  In October 1977, he sustained laceration on his right arm when he fell against bushes while horseback riding.  In November 1977 the Veteran was seen for right hip area pain after he was thrown from a horse.  X-rays were normal and the clinician's impression was right hip contusion.  

In October 1978, the Veteran received service facility emergency room treatment after he fell through a sheetrock ceiling and dropped about eight feet.  He reported low back pain.  On X-rays the Veteran's skull, back, and ribs appeared within normal limits.  The treating clinician prescribed pain medication and use of heat at home.  On follow-up three days later, the treating clinician found tenderness and pain with flexion at the T8 and T10 vertebra levels and in the ribs.  The clinician noted muscle spasm.  The clinician provided an impression of back contusion.  

Importantly, during this detailed treatment, no reference was made to the neck by either the doctors or, most importantly, the Veteran himself.

In March 1979, the Veteran was seen for pain from the mid-back down with running and aerobic exercises.  He indicated having had no recent injury or lifting.  The treating clinician noted muscle spasm in the left lumbar group.

In October 1979, the Veteran was seen for left sided chest pain radiating into his arm.  The treating clinician noted that the Veteran had a full range of motion of the neck and shoulder, providing some limited evidence against the current claim.  There was pain with pressure at the left sternum and mid left trapezius.  The clinician's impression was costochondritis.  He was seen on additional occasions in October 1979 for left chest wall pain with no history of trauma or lifting.  Clinicians provided impressions of myalgia and pleurisy.  About two weeks after the initial report the Veteran reported that the chest pain had resolved.

In March 1980, the Veteran was seen after he slipped and hurt his left fourth toe.  Foot x-rays showed fracture of the proximal phalanx.  In June 1980, when the Veteran was for severe headaches, the treating clinician found that his neck had a full range of motion.  In a July 1980 medical history, the Veteran reported the history of left fourth toe injury, but did not report any history of problems affecting his neck.  

On examination at that time the examiner checked normal for the condition of the Veteran's spine and other musculoskeletal areas.  In October 1980, the Veteran was seen with a two week history of right knee pain.  The treating clinician's assessment was knee strain as a result of running.

In November 1983, the Veteran sustained injury of his left thumb while using a table saw.  Several days later he was seen for sharp left sided chest pain.  In the report of a mental health evaluation in March 1984, the evaluating clinician stated that physical examination was within normal limits.  The clinician stated that the Veteran had no diagnosable mental disorder, but demonstrated many immature and histrionic personality characteristics.  The clinician reported that the Veteran had attention-seeking behavior and a flair for the dramatic.  Again, no reference was made to a chronic neck problem by either the doctor or the Veteran.

In December 1984, the Veteran was seen for right knee pain.  He did not recall any specific trauma but reported work carrying boxes and crates.  The treating clinician's assessment was right knee soft tissue injury.  In May 1985, the Veteran reported a several month history of intermittent right knee pain, worse with daily bicycle riding.  In July 1985, the Veteran reported having twisted his left ankle and foot while playing racquetball.  In September 1985, he indicated that he struck his right elbow against something while getting off a forklift.  In February 1986, he reported knee pain.  The treating clinician's impression was patellofemoral pain syndrome.  In October 1986, the Veteran sustained a right knee injury while practicing judo.  A treating clinician placed the knee in an immobilizer and placed the Veteran on crutches.

The Veteran's service medical records are silent for complaints or problems involving his neck.  

In recent years, the Veteran has related that during service he had onset of musculoskeletal pain following an accident involving moving an aircraft wing pylon.  His service treatment records do not contain references to that accident, but do contain detailed records of other treatment with no references to the neck. 

The claim file does not contain any records from the years immediately following the Veteran's separation from service.  Records of VA medical treatment of the Veteran in 1992 and 1993 reflect reports of right knee pain and left eye abrasion.  In April 1992, the Veteran submitted a claim for service connection and VA disability compensation for several disorders, including the right knee disability and back strain.  At that time he did not seek service connection for any neck disorder or indicate that he has such a problem at that time to examiners.

On VA general medical examination in July 1992, the Veteran reported having sustained low back injury in service in 1981.  He stated that presently he experienced occasional low back pain.  He did not relate any past or present problems affecting his neck.  The examiner found that the Veteran's neck was within normal limits.  The examiner found mild lumbosacral strain.

In September 1993, the Veteran had a hearing before an RO official.  The Veteran reported that during service he injured his back in 1977.  He did not describe how the back injury occurred.  He indicated that after the 1977 injury he was not hospitalized, but that he was given muscle relaxants and three days bed rest.  He stated that since the injury in service in 1977 he had experienced back pain.  When asked which part of his back was in pain, the Veteran responded, "Lower back."  He reported that he sustained a second back injury during service in 1979.  He stated that at that time he was not hospitalized but was given medication and three days of bed rest.  He indicated that through the remainder of his service he went to sick call for back pain several times a year.  

In March 1996, the Board remanded the Veteran's claim for service connection for low back disability for a VA orthopedic examination to determine the nature of current low back disability and the likelihood of a relationship between current disability and service.  

In October 1996, the Veteran had a VA spine examination.  He reported that during service, in 1978, he was lifting a heavy object and he strained his back.  He stated that he kept working, and was treated conservatively.  He related that presently he had back pain three or four days a week, mainly low back pain in the morning.  The examiner found measure the range of motion of the low back, and noted that x-rays showed slight narrowing of the L1-L2 interspace and partial lumbarization of S1.  The examiner diagnosed localized degenerative disc disease of the lumbar spine.

No reference was made to a neck problem by either the examiner or, more importantly, the Veteran. 

On VA examination in December 2004, the Veteran reported that he sustained back injury in service in 1978.  He stated that the injury occurred when he and his coworkers were lifting an aircraft wing pylon, one man dropped his end, and the weight landed on the Veteran's back.  He reported that later he was taken to the emergency room and treated with ice and medication, followed by three days off of duty and physical therapy.  He stated that the injury resulted in low back pain, and that he continued to have low back pain after the injury.  The examiner noted lower lumbar muscle tenderness, and in the lumbar spine pain with motion and limitation of motion.  Sensory examination showed normal sensation in the upper and lower extremities.  Arm and hand muscle strength was normal.

This reference to the "wing pylon" injury causing a low back disability, instead of a neck disability, appears to undermine the Veteran's current recollection of events that this event caused a neck disability, limiting the probative value of the Veteran's recollections, which will be addressed below. 

In VA treatment in August 2006, the Veteran reported a one week history of numbness and tingling in his left elbow, wrist, and little finger.  He related having worsening pain in that area.

In December 2006, the Veteran reported to a VA emergency room.  He reported a few day history of intermittent numbness and tingling in both legs.  He went on to state that he fell two days earlier, and had experienced neck pain and arm and leg numbness since.  Cervical spine x-rays showed severe degenerative changes throughout the cervical spine, with no evidence of acute fracture.

In VA treatment in February 2008, the Veteran related having pain in his left shoulder and left buttocks area since a fall two months earlier.  A clinician referred him for VA occupational therapy for treatment of left shoulder pain following a fall down some stairs.  The occupational therapist noted that December 2006 x-rays showed severe degenerative spine disease with no evidence of acute fracture.  In therapy in April 2008, the Veteran also reported hand numbness.  In VA primary care in April 2008, the Veteran reported that a VA facility took cervical spine X-rays in December 2006, and that his neck symptoms resolved about two weeks after that visit.  The Veteran stated that typically he had limited range of motion in his neck, and that he believed that it might have progressed.  He reported paresthesias in his hands and a burning sensation in his feet.  The treating physician noted that neck rotation and dorsiflexion were limited, and that there was tenderness over the C7 spinous process. 

In March 2009, the Veteran wrote that in December 2007 his right knee buckled and he fell.  He stated that he fell down concrete stairs and injured his "back".  He claimed service connection for disability in his wrists, hands, and upper extremities secondary to service-connected skeletal system disability.

Importantly, no reference was made to a neck disability. 

In April 2009, the Veteran had MRI of the cervical and thoracolumbar areas of his spine at a private facility.  History regarding his neck included chronic neck pain, a fall the previous year, and neck injury.  The MRI showed cervical spine stenosis, degenerative changes, and contributory disc/spur complexes.  In the lumbar spine, the history noted was a fall and low back pain, with symptoms for one year.  The MRI showed stenosis, degenerative changes, and disc desiccation and protrusion.

The Veteran had a VA examination of his thoracolumbar spine in April 2009.  He stated that he sustained back injuries in 1977, when a pylon from an F-15 aircraft fell on his back.  He reported that he also sustained injury in 2007, when he fell down a flight of stairs.  He stated that the stairs were icy, his left foot slipped, and he slid down the stairs.  He indicated that he had daily pain in his shoulders, arms, hands, back, hips, and legs.  The examiner found that the position of the Veteran's head was abnormal, slightly forward.

In April 2009, the Veteran amended his claim to include service connection for cervical spine disability.  

In May 2009, the Veteran indicated that during service an aircraft pylon was dropped on his back between his shoulder blades.  He stated that since then he had experienced mild to moderate stiff neck and occasional locking up of the neck.  He indicated that a local chiropractor treated those symptoms.  He reported that he did not save records of treatment of neck symptoms.  He stated that he did not think the neck symptoms were related to the pylon dropping incident, until he asked his doctor whether the neck symptoms could have been caused by mechanical stress from the other back accident, and the doctor agreed.

In June 2009, it was reported that the Veteran underwent VA neurosurgery evaluation for neck pain with pain, numbness, and tingling radiating into the arms.  The physician found that the Veteran had very bad spinal stenosis and some myelopathy, and that MRI showed severe compression at the C4-C5 level.  In June 2009, a VA neurosurgeon performed cervical spine surgery, specifically C3-C5 anterior cervical diskectomy with fusion (ACDF) with C4 corpectomy.  

In June 2009, a VA neurosurgeon wrote that the Veteran recently had extensive cervical spine surgery.  The physician stated that the Veteran had cervical stenosis with myelopathy.  The physician stated that the Veteran's condition became worse and he began to use sick leave in February 2008.  Later in June 2009, a VA neurosurgeon reported on a discussion with the Veteran about the possible etiology of his cervical spine disorders.  

The Veteran reminded the physician that during service in the late 1970s an aircraft pylon was dropped onto his neck.  

Importantly, the Board must note that there is no evidence in support of this fact other than the Veteran's statements and significant evidence against this claim, including, in some instances (as noted above) the Veteran's own prior statements.

The Veteran stated that he had experienced cervical pain since that incident, but had only recently sought medical attention for that pain.  Based on the Veteran's account of the history, the neurosurgeon expressed the opinion that it was very likely that the pylon dropping on the Veteran's neck in service led to the development of the Veteran's severe cervical spondylosis and stenosis.

On VA examination in September 2010, the Veteran reported that he sustained injury of his neck, midback, and low back during service when an aircraft pylon was dropped onto him while he and others were moving it.  He reported having ongoing neck and back pain since that time.  He also reported having increased neck and back pain since he fell down stairs in 2007 when his right knee gave out on him.  The cervical spine surgery in 2009 was noted.  The Veteran stated that his neck pain decreased following the surgery, but that he had decreased motion of the neck and continued to have some neck pain.  

Examination showed limitation of motion of the cervical spine and evidence of pain with motion.  The examiner found that there was some residual disability following the cervical spine surgery.  The examiner did not discuss the likely origin of the neck pain noted in 2006.  

The examiner found that treatment notes showed cervical spine symptoms before the 2007 fall, and that notes regarding the 2007 fall did not indicate that he fell because his right knee gave way.  The examiner expressed the opinion that the Veteran's cervical spine disability was not aggravated by a fall caused by right knee disability, providing highly probative evidence against the claim that a fall caused by the right knee caused a neck disability (beyond the highly probative evidence against the claim of the Veteran's own March 2009 statement that this fall caused a "back injury" without reference to a neck injury). 

In a September 2011 statement, the Veteran again described an incident in service in which one of the men moving a pylon with him dropped his part, and the weight of the pylon fell on the Veteran's back.  He stated that he did not go to sick call at the time.  In September 2011, the Veteran had a second cervical spine surgery, with removal of hardware.

On VA examination in June 2012, the Veteran reported a history of neck and back pain since a pylon was dropped on him in 1977. 

This statement is important because the Veteran is contending that he has had a neck problem since 1977.  

In June 2012, he stated that his neck and back were injured again later in service during judo instruction, when his knee was the primary injury.  The history of post-service cervical spine surgery was noted.  The examiner found that the Veteran had cervical degenerative joint disease status post surgery and cervical degenerative disc disease with myelopathy.  The examiner was not asked to provide, and did not provide, any opinion regarding the likely etiology of current cervical spine disability.

Imaging from many years after service shows that the Veteran has cervical spine arthritis.  There are no medical records to show whether the Veteran had compensably disabling cervical spine arthritis during the year following his separation from service.  The current arthritis therefore may not be presumed to be service connected.

The Veteran on some occasions has indicated that he had medical treatment after an incident in service, in the late 1970s, involving an aircraft pylon for the neck.  On other occasions, he has indicated that he did not receive treatment soon after that incident.  In any case, his service treatment records reflect his 1978 and 1979 reports of mid and low back pain.  He did not report neck or upper back pain during those treatment visits.  In addition, treatment and examination records from the remaining years of his service do not reflect any reports of neck symptoms.  No records created during his service indicate that he had neck symptoms during service.  The records are highly detailed and providing particularly negative evidence against the Veteran's claim that he has had neck pain since 1977.  The Veteran's recollection of events and the service records, including many statements from the Veteran himself regarding his own condition, are not reconcilable. 

In post-service evidence dated from 1993 through 2004, the Veteran related having low back pain, but did not relate any neck pain or problems.  Evidence from 2006 forward reflects the Veteran's reports of upper extremity and neck symptoms, and medical imaging evidence and diagnosis of cervical spine degeneration.

Statements made at the time of events or closer to that time are more likely to be accurate than statements made many years later, which require recollection of long past events.  The Board finds that the Veteran's earlier statements about his experiences during service are more reliable, and more accurate, than his later statements.

The Veteran has variously indicated that the dropped pylon landed on or otherwise caused injury to his back, his low back, his shoulders, and/or his neck.  When the VA neurosurgeon opined in 2009 in favor of the dropped pylon causing the current neck disorders, the neurosurgeon relied on the Veteran's account that the pylon struck his neck, and that he had recurrent or chronic neck pain from that time forward.  That account from the Veteran is inconsistent with the more contemporaneous records, which fail to show neck injury or complaints during or soon after service.  The neurosurgeon's reliance on an unsupported account of history robs his opinion of persuasive weight.  The greater weight of the persuasive evidence indicates that the fall through the ceiling, the dropping of the pylon, and other events during service, were, at best, in some cases followed by low and mid back symptoms, but were not followed by acute, recurrent, or chronic neck symptoms.  The post-service medical records and statements from the Veteran himself, in which he repeatedly failed to note the neck pain during claims and in examinations that he now indicates he has had since 1977, provides particularly negative factual evidence against this claim, and undermines the Veteran's overall credibility.    

The Board therefore concludes that the current neck disability was not incurred as a result of injury or other events during service.

The Board will consider service connection on a secondary basis, as statements from the Veteran raise questions as to whether his service-connected right knee caused him to fall, and whether a fall caused by the right knee disability caused or aggravated his neck disability.  The Veteran's several statements provide significantly differing accounts, however.  His statements differ as to when he fell.  In December 2006, the Veteran reported having fallen two days earlier.  In February 2008 and March 2009, he indicated that a fall down stairs occurred in December 2007.  His statements differ as to whether his right knee had a role in causing the fall.  In March 2009, he stated that his right knee buckled and then he fell down stairs.  On VA examination in April 2009, he stated that stairs he was on were icy, his left foot slipped, and he fell down the stairs.  His statements differ as to what part of his body developed new or worsened pain following the fall.  In December 2006, he indicated that he had neck pain after the fall.  In March 2009 and April 2009, he stated that he had low back pain after the fall.

The Board finds that the Veteran's statements are too inconsistent to credibly establish both that a fall down stairs was caused by his right knee buckling, and/or that a fall was followed by new or increased neck pain.  In addition, the VA clinician who examined the Veteran in September 2010 opined that it is less likely than not that the right knee disability caused the fall down stairs, providing only more negative evidence against this claim.  The Board also notes that cervical spine x-rays taken two days after the reported December 2006 fall showed severe degenerative changes, and not acute injury, supporting the existence of degeneration before the fall.  Further, the Veteran reported in treatment in April 2008 that neck pain he experienced after a December 2006 fall resolved about two weeks after that fall.  The Board therefore finds that the preponderance of the evidence is against the Veteran's right knee disability having caused a fall with resulting cause or aggravation of the Veteran's cervical spine disorders.  The Board denies service connection for the neck disability as secondary to the right knee disability.

Temporary Total Rating Following Cervical Spine Surgery

The Veteran is seeking a temporary total rating for convalescence following his June 2009 cervical spine surgery.  VA assigns a temporary total (100 percent) disability rating if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30.

In this decision, above, the Board has denied the Veteran's appeal for service connection for his neck disability.  The June 2009 surgery was performed to address that disability.  As the surgery did not result from a service-connected disability, a temporary total rating for convalescence from that surgery is not warranted.

Bilateral Wrist and Hand Disabilities

Service connection is established for residuals of amputation of the tip of the left thumb and for a skin graft donor site scar on the left forearm.  The Veteran is seeking service connection for other wrist and hand disabilities, which he claims are manifested by numbness and tingling in his wrists and hands.

The Veteran essentially contends that he has bilateral wrist and hand disabilities secondary to his cervical spine disorders, which he contends are service-connected.  In this decision, above, the Board has denied service connection for the Veteran's neck or cervical spine disability.  Secondary service connection for wrist or hand disorders therefore cannot be established based on his cervical spine disorders.  Service connection on a direct basis may be established for a disability resulting from disease or injury incurred in or aggravated by service.

The Veteran's service treatment records do not show any chronic or recurrent disorder, other than the left thumb injury and left arm donor site scar, affecting either of his wrists or hands.  The claims file contains post-service medical records from the early 1990s forward.  Those records do not show any question or finding of arthritis in either of the Veteran's wrists or hands.  Records from before 2004 do not contain any report of wrist or hand problems other than the left thumb injury.

On VA examination in December 2004, the Veteran reported that his hands had become less nimble, such that he could no longer work as a locksmith.  The examiner found that he had normal coordination. 

In VA treatment in August 2006, the Veteran reported left elbow pain and tingling and numbness in his left hand and wrist.  X-rays showed a large dorsal olecranon spur at the left elbow.  In December 2006, the Veteran had VA emergency room treatment for intermittent numbness and tingling in both legs.  He also reported neck pain and numbness and tingling in both arms.  The treating clinician found that sensation to pinprick was intact and symmetrical in the Veteran's hands.  Cervical spine x-rays showed severe degenerative spine disease.  

In March and April 2008, the Veteran had VA physical therapy for pain in his left shoulder and elbow after falling down some stairs.  He indicated that he had hand numbness.

On VA examination in April 2009, the Veteran reported having daily pain and weakness in his arms and hands.  In VA treatment in 2009, he stated that his neck pain was accompanied by numbness and tingling in his arms.  In June 2009, he underwent cervical spine surgery.  In an August 2009 statement, the Veteran wrote that he had bilateral wrist and hand conditions.  He asserted that those conditions were secondary to musculoskeletal conditions.

On VA examination in September 2010, the deep tendon reflexes of the biceps, triceps, brachioradialis, and finger jerk were hyperactive without clonus bilaterally.  Sensory and motor functions were normal in the left and right upper extremities.  Hoffman's sign was positive in both hands.  The examiner's diagnosis was cervical cord compression from multilevel degenerative joint disease and degenerative disc disease, status post cord decompression, with residual intermittent paresthesia.

In September 2011, the Veteran had a second cervical spine surgery, with removal of hardware.  On VA examination in June 2012, the examiner noted that the Veteran had cervical degenerative joint disease, status post corpectomy and fusion, and cervical degenerative disc disease with myelopathy.  Examination showed normal elbow, wrist, and finger muscle strength bilaterally, providing some evidence against these claims.  Deep tendon reflexes of the biceps, triceps, and brachioradialis were normal bilaterally.  Sensory function was normal in the both shoulder areas and forearms, but decreased in the hands and fingers bilaterally.  The examiner indicated that there were signs of radiculopathy of the C8 to T1 nerve roots.  The examiner stated that the Veteran's symptoms were due to myelopathy, not radiculopathy.

Medical treatment and examination records do not show functional impairment or disability specifically of the wrists, as distinguishable from the hands, so the preponderance of the evidence is against service connection for disability of either wrist.  Simply stated, a review of the service and post-service medical records, as a whole, while noting the Veteran's symptoms, fails to indicate a bilateral wrist disability.  Multiple examinations have simply failed to indicate a disability to the wrist, let alone a connection between this alleged disability and service. 

In recent years, the Veteran has reported bilateral hand numbness and tingling.  He does not contend, and medical records do not suggest, that he had such symptoms in service or earlier than many years after service.  Clinicians have attributed those symptoms to radiculopathy and/or myelopathy related to cervical spine degenerative disc disease (the neck).  No clinician has related the current bilateral hand disorder to any disease, injury, or other event in service.  The preponderance of the evidence thus is against incurrence or aggravation of the current bilateral hand disorder in service.

In 2008, the Veteran reported hand numbness while in treatment for musculoskeletal pain he attributed to an earlier fall down stairs.  As noted above, the Veteran has suggested that a 2006 or 2007 fall was caused by his right knee buckling, but has also reported that the fall was caused by ice that caused his left foot to slip (the narrative, for reasons cite above, has not always been clear).  The preponderance of the evidence is against a finding that his service-connected right knee disability caused a fall, so service connection for the bilateral hand disorder as secondary to the right knee disability is denied.

In this regard, it is important for the Veteran to understand that even if the Board assumes the Veteran has either current disability at this time, the best evidence in this case associates the condition with a nonservice related disability (the neck) or fails to indicate any connection between these problems and the Veteran's service from February 1977 to March 1987, more than 25 years ago. 

Right Knee Disability

To assist with clarity, the Board will summarize the procedural history of the disability ratings assigned for the Veteran's service-connected right knee disability:  During service the Veteran received treatment for right knee symptoms and injuries.  Treating clinicians described a 1986 injury clinicians noted as a dislocated patella and possible torn lateral collateral ligament (LCL).  The Veteran submitted in April 1992 a claim for service connection and compensation for disabilities including the right knee disability.  The RO granted service connection for right knee disability effective in April 1992 and assigned a 10 percent disability rating.  The RO described the knee disability as residuals of injury with degenerative joint disease.  The Veteran appealed the initial 10 percent rating to the Board.  

In a March 1996 decision, the Board increased the initial rating to 20 percent.

In July 2004, the Veteran submitted a claim for an increased rating for right knee disability.  In a January 2005 rating decision, the RO continued the 20 percent rating.  In March 2009, the Veteran again submitted a claim for an increased rating.  In a July 2009 rating decision, the RO increased the rating to 30 percent, effective March 26, 2009.  The Veteran appealed that rating, seeking a rating higher than 30 percent.

While the appeal for a rating higher than 30 percent was pending, the RO, in an August 2012 rating decision, the RO proposed to decrease the rating for right knee degenerative joint disease to 20 percent.  In a November 2012 rating decision, the RO decreased the right knee disability rating to 20 percent effective February 1, 2013.

The Veteran has continued his appeal for a rating higher than 30 percent even as the RO reduced the rating to 20 percent.  Therefore his appeal for a rating higher than 30 percent is in effect an appeal for a rating higher than 30 percent from March 26, 2009, and an appeal for restoration of a rating of at least 30 percent from February 1, 2013.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2013).

When the RO proposed to reduce the rating for the Veteran's right knee disability, the RO mailed a notice to the latest address of record.  The notice informed the Veteran of the procedures for the presentation of evidence, the right to a hearing, and representation options.  The RO informed the Veteran of the rating reduction in a November 23, 2012, letter, and made reduction of the rating effective February 1, 2013.  The Board finds that, in reducing the rating, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e). 

In considering whether a reduction in rating is warranted, VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  The Court has noted that this regulation applies to ratings that have been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  

When the RO proposed to decrease the rating for the Veteran's right knee disability, the 30 percent rating had been in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown, supra at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Under the rating schedule arthritis is rated based on limitation of motion of the affected joint under the appropriate diagnostic code for that joint.  If the limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the knee is rated at 50 percent if limited to 45 degrees, 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  In a precedent opinion, the VA General Counsel indicated that when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (2004).  

Impairment of the tibia and fibula is rated at 40 percent if there is nonunion, with loose motion, requiring a brace.  If there is malunion, it is rated at 30 percent if knee or ankle disability is marked, 20 percent if such disability is moderate, and 10 percent if such disability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Recurrent subluxation or lateral instability of the knee is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Separate ratings for arthritis and instability may be assigned when a knee has both.  See VAOPGCPREC 23-1997 (1997).  Dislocation of the semilunar cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

Service treatment records address the condition and injuries of the Veteran's right knee during service.  In October 1980, he was seen with a two week history of right knee pain.  The treating clinician's assessment was knee strain as a result of running.  In December 1984, the Veteran was seen for right knee pain.  He did not recall any specific trauma, but reported work carrying boxes and crates.  The treating clinician's assessment was right knee soft tissue injury.  In May 1985, the Veteran reported a several month history of intermittent right knee pain, worse with daily bicycle riding.  In February 1986, he reported knee pain.  The treating clinician's impression was patellofemoral pain syndrome.

In October 1986, the Veteran sustained a right knee injury while practicing judo.  He stated that force was applied to the posterior aspect of the leg while it was locked in extension.  He related that he felt a pop and the kneecap slip laterally.  A treating clinician found tenderness and pain with motion.  X-rays showed no avulsion fractures, but there was a question of an exostosis on the medial upper tibia.  That clinician provided an assessment of probable dislocation of the patella and tendonitis.  The clinician placed the knee in an immobilizer and placed the Veteran on crutches.  A consulting orthopedist stated that it was possible that there was tear or other injury of the LCL.  Ongoing treatment for the knee injury included physical therapy.  Because of the knee injury the Veteran was on duty restrictions through January 1987.

The Veteran submitted in 1992 a claim for service connection and compensation for right knee disability.  On VA examination in July 1992, he reported that presently he had constant right knee pain, worse on some days.  The Veteran could flex the knee to 95 degrees and extend it to 0 degrees.  Right knee x-rays showed no evidence of fractures.  There was a minimal prominency of the medial tibial spine, which the interpreting radiologist stated was probably an anatomical variant.

In VA treatment in September 1992, the Veteran reported pain, stiffness, and instability in his right knee since an injury in service.  In March 1993, right knee X-rays showed mild degenerative changes in the tibial eminence.  Right knee MRI showed evidence of degenerative change in the posterior horn of the medial meniscus.  The Veteran began physical therapy for his right knee in April 1993.  In May 1993, he reported that Tylenol was not relieving his right knee pain.  A treating clinician found that the right knee was tender to deep palpation over the LCL.  The clinician observed that the Veteran had a slight limp favoring his right leg.

In a September 1993 hearing before an RO hearing officer, the Veteran reported that his right knee had constant pain and episodes of locking, giving way, and swelling.  He indicated that the knee symptoms worsened after the knee was held in one position for a prolonged period, such as with driving.

Right knee MRI taken at a VA facility in May 2003 showed mild degenerative changes of the patella articular surface and the tibiofemoral joint, and findings suggestive of chronic tear of the anterior cruciate ligament (ACL).

In July 2004, the Veteran wrote that his right knee was giving him increased problems.  On VA examination in December 2004, he reported that his right knee disability was manifested by increased pain, decreased agility, and an increasing number of falls.  He stated that the knee was unstable but did not lock.  He related that the knee had daily pain and was weak and stiff.  He indicated that he used a cane.  The examiner noted evidence of tenderness in the knee.  The examiner found that the knee was stable on testing.  The knee had motion from 0 to 65 degrees, with pain at the beginning and end of the range of motion.  X-rays showed small osteophytes on the tibial spines and posterior surface of the patella, which the interpreting radiologist described as mild degenerative change.

In VA treatment in May 2005, a clinician noted that the Veteran was walking with a limp.  The Veteran stated that his knee produced constant pain that made it difficult for him to sleep.  In August 2005, he stated that his knee was bothering him in September 2005.  He cited chronic leg pain and episodes of severe right knee pain.  He indicated that his right knee occasionally gave out on stairs.  The treating clinician found that the right knee was stable and had a full range of motion, and was tender with external rotation of the lower leg.  In October 2005, the Veteran reported a long history of right knee pain since an injury in service.  He related having persistent instability of that knee.  The treating clinician found five to seven millimeters of anterior laxity, and no other evidence or laxity or instability on testing.  There was patellofemoral pain with patella compression.  Right knee MRI showed a partial tear of the anterior cruciate ligament, and showed intact menisci.  The clinician prescribed an anterior cruciate ligament stabilizing brace and physical therapy.

On VA examination in April 2009, the Veteran reported that his right knee had pain, instability, giving way, weakness, and locking.  He stated that he used a cane for stability.  The range of motion of the knee was from 0 to 87 degrees, with pain beginning at 65 degrees.  On initial and repeated motions there was evidence of pain on motion, but no evidence of fatigue, weakness, lack of endurance, or incoordination.  Stability of the ligaments was normal on testing.  McMurray's test did not show evidence of injury to meniscal structures.  The examiner observed that the Veteran had a decreased stride length, and that he had difficulty standing, in that he had to pause for a few seconds to stand.  The Veteran reported that he worked at a desk job.  He was unable to state how his knee affected his occupation or daily activities.

In August 2009, the Veteran wrote that he had and wore two braces for his right knee that his VA physician prescribed.

On VA examination in September 2010, the Veteran reported having pain in his right knee.  He stated that the knee gave out and collapsed about twice a year.  He indicated that frequently he wore a knee brace to walk.  He stated that the knee had stiffness and weakness.  He indicated that his right knee disability limited him to one hour of standing and one to three miles of walking.  He reported that every one to two months he had flare-ups of worse knee symptoms.  He stated that the flare-ups lasted about an hour, and that the avoided stairs during flare-ups.  He indicated that he worked full time as a clerk.  He stated that he had lost time from work due to neck surgery.

The examiner observed that the Veteran's gait was antalgic.  The right knee had tenderness, crepitus, and abnormal motion.  The range of motion of the right knee was from 0 to 122 degrees, with objective evidence of pain on motion.  After three repetitions of motion, there was objective evidence of pain, but no additional limitation of motion.  The examiner did not find evidence of instability.  The examiner stated that the Veteran's right knee disability had no significant effects on his usual occupation.  The examiner found that the disability had moderate effects on traveling and exercise and prevented participation in sports.

In an October 2010 statement, the Veteran noted that he had decreased stride length, and that he had to wear two knee braces that were prescribed by a VA clinician.

On VA examination in June 2012, the Veteran reported that with his right knee disability he was able to walk, but not run or squat.  He indicated that running or squatting would cause flare-ups of knee symptoms.  He indicated that he occasionally used a cane due to knee pain.  Motion of the right knee was from 0 to 110 degrees, without objective evidence of painful motion.  After three repetitions of motion, the range of motion was the same.  The examiner indicated that the Veteran's right knee had less movement than normal and pain on motion, and that it interfered with sitting, standing, and weightbearing.  The right knee was tender to palpation.  The right knee had normal muscle strength.  In reporting testing for instability, the examiner did not mark a result for testing for anterior instability of the right knee.  The examiner reported that the right knee was normal on testing for posterior instability and medial-lateral instability, providing evidence against this claim.  

Right knee x-rays showed mild patellofemoral and medial compartment degenerative joint disease.  The examiner found that the Veteran's right knee disability affected his ability to work in that he had pain with running and with squatting when lifting.

The Veteran reports prescription of braces for his right knee, and VA treatment records show prescription of an anterior cruciate ligament stabilizing brace.  Medical imaging has not shown, however, that the Veteran has nonunion of the right tibia and fibula.  His right knee disability, therefore, does not meet the criteria for a rating higher than 30 percent under Diagnostic Code 5262.

The Veteran has limitation of flexion of the right knee, but has not had limitation of extension.  Therefore separate ratings for limitation of flexion and extension are not warranted.

Considering together the limitation of motion, pain on motion and limitation of endurance in the Veteran's right knee, functional impairment of that knee has not been comparable to ankylosis.  The disability therefore does not warrant a rating higher than 30 percent based on limitation of motion and other functional impairment.

The Veteran reports instability and episodic giving way of his right knee.  He reports sometimes using a cane or brace to support the knee.  Clinicians who have treated and examined the Veteran have found decreased stride length and hesitation in standing, but have not found objective evidence of subluxation or significant instability.  Considered together, the functional impairment related to the limitation of flexion, pain, diminished endurance, and occasional instability do not warrant a rating higher than 30 percent.

The validity of the reduction of the rating for right knee disability from 30 percent to 20 percent calls for comparison of the evidence from the 2009 examination and earlier, with the 2010 and 2012 examinations.  The later examinations showed improvement in right knee function by some measures.  Flexion of the knee increased to well over 100 degrees.  The later examinations did not show clear improvement in functioning of the knee in life and work, however.  The Veteran continued to indicate that he sometimes used a brace or cane.  In 2010 the examiner observed an antalgic gait.  In 2012, the examiner indicated that, with limitations on running and squatting, the knee disability continued to affect the Veteran's work capacity.  As improvement was not shown by a preponderance of the evidence, the rating reduction was not proper.  The Board therefore restores the 30 percent rating.

In this regard, the Board has considered the Veteran's extensive statements regarding pain and limitations of motion caused by pain.  While there have been some indications that the Veteran is not always an accurate historian of his disabilities (see above), the Board may not disregard whole the Veteran's complaints regarding his knee.  In this regard, it is important for the Veteran to understand that based on the objective medical evidence, standing alone, there is significant evidence to support the reduction of the evaluation of this disability evaluation.  However, with consideration of his statements, and giving the Veteran the benefit of the doubt, the Board can restore the 30 percent rating notwithstanding the medical evidence of record.  Conversely, regarding the issue of an evaluation of an increase beyond 30 percent, without giving the Veteran every consideration the current finding (the restoration) could not be justified.  Further evaluations of this condition may find that the 30 percent evaluation is not warranted at some future date but the evidence, at this time, with consideration of the benefit-of-the-doubt, provides the basis to restore the 30 percent evaluation. 

Back Disability

The Veteran had treatment for low back pain during service.  He submitted in 1992 a claim for service connection for back disability.  The RO ultimately granted service connection, effective in 1992, for back disability, described as lumbar spine degenerative disc disease.

In July 2004, the Veteran submitted a claim for an increased disability rating for his back disability.  In a January 2005 rating decision, the RO continued the existing 10 percent rating.  The Veteran did not appeal that decision.

In March 2009, the Veteran again sought an increased rating for his back disability.  In a July 2009 rating decision, the RO continued the 10 percent rating.  The Veteran initiated an appeal of that rating.  In a September 2010 rating decision, the RO increased the rating to 20 percent effective March 26, 2009.  The Veteran perfected his appeal, and thus is seeking a rating higher than 20 percent.

The rating schedule provides for evaluating spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, and for evaluating intervertebral disc syndrome under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

Under the General Rating Formula for spine disabilities, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

Normal thoracolumbar spine forward flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2013).

Under the rating criteria for intervertebral disc syndrome, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

On VA examination in December 2004, the Veteran reported chronic low back pain.  He had forward flexion of the thoracolumbar spine to 75 degrees with pain.  The Veteran indicated that his back pain made him unable to continue in previous work as a locksmith, but that he was seeking an administrative job after obtaining a new degree.  The examiner expressed the opinion that it did not seem that the Veteran was unemployable because of his back disability.

VA treatment notes from late 2005 forward reflect the Veteran's reports that he was employed.  In March 2009, the Veteran reported that he sustained back injury when he fell down stairs in December 2007.  He stated that he fell when his right knee gave way.  Thoracolumbar spine MRI taken at a private facility in April 2009 showed disc protrusion and spinal canal stenosis.

On VA examination in April 2009, the Veteran reported constant daily back pain and stiffness.  He indicated that his back pain interfered with sleep.  He stated that he had a desk job.  He related that his back pain caused him to use sick leave and miss a lot of work.  The examiner found that the Veteran's thoracolumbar spine had forward flexion to 75 degrees without pain on motion.  The examiner noted that the Veteran had pain with motion in other directions, and that his thoracolumbar spine had pain, fatigue, weakness, and tenderness.  The range of forward flexion was the same after three repetitions.  The examination report did not contain any discussion as to whether the Veteran had incapacitating episodes of intervertebral disc syndrome.

On VA examination in September 2010, the Veteran reported ongoing chronic low back pain.  He related having flare-ups of more severe pain for fifteen minutes after arising each morning.  He stated that he worked full time as a clerk.  He stated that over the past twelve months he had lost 24 weeks of work due to neck surgery.  The examiner found that the Veteran did not have thoracolumbar spine ankylosis.  There was evidence of thoracolumbar spine area muscle spasm.  There was forward flexion of the thoracolumbar spine to 65 degrees, with objective evidence of pain on motion.  After three repetitions there was objective evidence of pain, but no additional limitation.  The examiner noted that the Veteran's back and neck disabilities caused him to be assigned different duties and to have increased absenteeism.  It was noted that those disabilities limited him to an hour or two of sitting at a time.

On VA examination in December 2011, the Veteran reported that his back disability made him unable to remain in one position for any length of time.  He stated that he could not stand or sit upright without pain.  He reported that he had a special chair at work because of his back disability, and that driving caused intense pain.  He stated that at work he took a break every 45 minutes to stretch and move around.  He indicated that often he was not rested because back pain awakened him four or five times a night.  He reported that every six to eight weeks he missed a day of work due to his back condition.  The examiner found that the Veteran had forward flexion of the thoracolumbar spine to 70 degrees, with painful motion beginning at 55 degrees.  After three repetitions, forward flexion ended at 55 degrees.  There was lumbar muscle spasm that caused an abnormal gait and abnormal spinal kyphosis.  The examiner reported that over the preceding twelve months the Veteran had had incapacitating episodes of intervertebral disc syndrome with a total duration of less than one week.

On VA examination in June 2012, the Veteran's had forward flexion of the thoracolumbar spine to 60 degrees, without objective evidence of painful motion.  The range was the same after three repetitions.  The examination report did not indicate any history in the preceding twelve months of incapacitating episodes of intervertebral disc syndrome.  The examiner noted that the Veteran's back disability impaired his ability to reach forward to perform work tasks and made ambulation difficult.

Forward flexion of the Veteran's thoracolumbar spine has not been limited to 30 degrees or less.  Taking into consideration the other manifestations of his back disability, including pain, pain on motion, interference with sleep and walking, and the need to change positions frequently, his back disability has not been shown to produce impairment equivalent to limitation of forward flexion to 30 degrees or less, or equivalent to ankylosis.  He has not had incapacitating episodes of intervertebral disc syndrome with a total duration of at least four weeks in any twelve month period.  His back disability thus has not met the criteria for a rating higher than the existing 20 percent rating, at best.  It is important again for the Veteran to understand that not all the evidence in this record supports the current evaluation, let alone a higher evaluation.  Without consideration of the Veteran's problems, the current findings could not be justified based on the objective medical evidence. 

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).  

With respect to the Veteran's right knee disability and his back disability, neither disability has required frequent hospitalizations.  Each of those disabilities produces some limitations at work, but neither interferes with his employment to a marked extent.  The rating criteria for the Veteran's knee disability and the back disability  address the manifestations he experiences, and provide for higher ratings for greater impairment.  Therefore it is not necessary to refer either the right knee rating or back rating issues for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has given this question considerable consideration.  There is evidence that the Veteran's right knee and back disabilities each limit the types of tasks he can do, and cause him to miss some time from work.  However, the evidence does not suggest, however, at this time, based on this evidence, that either of those disabilities makes the Veteran unable to secure or follow a substantially gainful occupation.  Therefore the Board finds that based on this record, at this time, even if the Board considers the Veteran's other service connected disabilities, the record does not directly or indirectly raise a claim for a total disability rating based on individual unemployability (TDIU).  

In this regard, the Board must note that the Veteran is represented by an attorney with extensive experience who has not raised the issue.  In any event, if the Veteran wishes to raise such a claim, he may do so with the RO at any time. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in letters issued in April 2009, May 2009, and September 2011.  In those letters the RO addressed the information and evidence necessary to substantiate claims for service connection, including service connection on a secondary basis, and claims for increased disability ratings.  The RO informed the Veteran how VA assigns effective dates.  The notice also addressed who was to provide the evidence.

The record regarding the Veteran's claims (including the paper claims file and information in electronic form) contains service treatment records, records of post-service treatment and examinations, and statements from the Veteran.  The Veteran has had VA examinations performed by qualified clinicians who provided relevant and adequate observations, findings, and opinions.  The examinations and examination reports are adequate for addressing the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence.  The Veteran actively participated in the claims process by providing evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claims that the Board is deciding at this time.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ORDER

Entitlement to service connection for neck disability is denied.

Entitlement to a temporary total disability rating for convalescence following the June 2009 cervical spine surgery is denied.

Entitlement to service connection for bilateral wrist disability is denied.

Entitlement to service connection for bilateral hand disability, including myelopathy and intermittent paresthesia, is denied.

Entitlement to a disability rating higher than 30 percent for right knee disability is denied.

Restoration of a 30 percent disability rating for right knee disability is granted.

Entitlement to a disability rating higher than 20 percent for back disability is denied.






REMAND

The development of additional evidence is needed with regard to the claims for service connection for bilateral lower extremity disability manifested by numbness and for service connection for right foot disability.

The Veteran contends that as a result of his lumbar disc disease he has numbness in both lower extremities.  The RO previously established service connection for his back disability, described as degenerative disc disease of the lumbar spine.  In addition, the RO established service connection for residuals of right knee injury and for residuals of left fourth toe fracture.  

With regard to that claim, there are conflicting medical conclusions as to whether the Veteran has radiculopathy affecting both lower extremities, and whether such radiculopathy is caused or aggravated by his service-connected lumbar degenerative disc disease.  From 1999 forward, the Veteran has reported symptoms of numbness, tingling, and burning sensations in his feet.  On VA examination in September 2010, the examiner expressed the opinion that it was less likely than not that numbness in the Veteran's feet was caused by his lumbar spine or right knee disabilities.  The examiner explained that a 2009 MRI and the 2010 examination did not favor a diagnosis of lumbar radiculopathy at that time.  

However, on VA examination in December 2011, the examiner found that the Veteran had lumbar spine degenerative disc disease with bilateral radiculopathy.  That examiner remarked, without providing further explanation, that the Veteran's peripheral neuropathy was unrelated to his back condition.  On VA examination in June 2012, the examiner found that the Veteran had mild intermittent pain and moderate numbness in both lower extremities due to mild radiculopathy.  

To assist in reconciling the conflicts in these conclusions, the Board will remand the issue for a VA neurological examination, with review of the file, appropriate testing, and a clearly and thoroughly explained opinion as to the likelihood that the Veteran has radiculopathy or disorder of the bilateral lower that is caused or aggravated by his service-connected back disability.

The Veteran has claimed service connection for a right foot disability.  The problems and symptoms he has related to his right foot include numbness, tingling, burning sensations, and right foot drop.  He has also reported intermittent swelling in the right ankle and foot.  In VA treatment in 2010, a clinician found gout in the right ankle.  Many of the right foot symptoms for which the Veteran seeks service connection are the same as the symptoms of right lower extremity disability he contends is secondary to his back disability.  The examination to address the left and right foot symptoms that the Board requests in this remand should also address the question of whether the Veteran has any right foot disability separate from the claimed neuropathy (if any), and whether any such separate disability is related to disease or injury in service or to any service-connected disability.

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination to address the claims of service connection for bilateral lower extremity disability manifested by numbness, tingling, and burning sensations, and for any additional disability of the right foot.  Provide the examiner the Veteran's claims file and any relevant information from his Virtual VA electronic claims file for review.  Ask the examiner to review the Veteran's files and examine the Veteran.  Ask the examiner to provide diagnoses for any and all current disorders that affect either lower extremity and are manifested by numbness, tingling, and burning sensations, and for any separate disorder affecting the right foot.  

Is it it at least as likely as not (50% or greater chance) that the Veteran has a bilateral lower extremity disability, including a right foot disability?  Indications that the Veteran is exaggerating his complaints (if any) should be noted for the record.
Specifically, the examiner is as to state specifically whether the Veteran has right foot drop.  For each disorder found (if any), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that the disorder is: (A) related to disease or injury during the Veteran's service; (B) proximately due to or the result of the Veteran's lumbar degenerative disc disease: or (C) aggravated by the Veteran's lumbar degenerative disc disease.  

Ask the examiner to consider the previous conflicting medical opinions, and to provide a clear and thorough explanation of the conclusions reached.

2.  Thereafter review the expanded record and reconsider the remanded claims.  If any remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


